

EXECUTION COPY
 
CHINA MOBILE MEDIA TECHNOLOGY INC.
 
SECURITIES PURCHASE AGREEMENT (THE “AGREEMENT”)
 
December 28, 2007
 
Abax Lotus Ltd.
c/o Abax Global Capital (Hong Kong) Limited
Suite 6708, 67/F Two International Finance Centre
8 Finance Street
Central, Hong Kong SAR
Ladies and Gentlemen:
 
Magical Insight Investments Limited (the “Company”), a British Virgin Islands
(“BVI”) corporation, and China Mobile Media Technology Inc. (the “Parent”), a
Nevada corporation, hereby agree with the Purchaser (as defined below) as
follows:
 
1. Authorization and Issuance of Securities.
 

 
(a)
The Company has authorized (i) the issuance and sale of up to RMB150,000,000 in
aggregate principal amount of its Guaranteed Senior Notes due 2014 (the “Initial
Notes”) (ii) at the Company’s sole election and subject to the terms and
conditions herein described, the issuance and sale to the Purchaser by the
Company of up to RMB20,000,000 in aggregate principal amount of the Company’s
Guaranteed Senior Notes due 2014 (the “Option Notes,” and together with the
Initial Notes, the “Notes”), and the Parent has authorized the issuance of
warrants (each, a “Warrant”) representing the right to purchase a certain number
of the Parent’s common stock, par value $0.001 (the “Common Stock”), as
calculated in the Warrant Agreement (as defined below).

 

 
(b)
Subject to the terms and conditions of this Agreement, the Company will, at the
“First Closing Date” provided for in Section 3, issue and sell to Abax Lotus
Ltd. (the “Purchaser”) and the Purchaser will purchase from the Company, Notes
in the principal amount specified opposite the Purchaser’s name in Schedule I,
and the Parent will issue to the Purchaser such number of Warrants specified
opposite the Purchaser’s name in Schedule I, for the consideration set forth
herein. Subject to the terms and conditions of this Agreement, the Company’s
option to require the Purchaser to purchase the Option Notes will expire on
April 15, 2008 and may be exercised in whole only, but not in part on one
occasion at the discretion of the Company on or before such date only if the
Financial Trigger (as defined below) has occurred. Any such time and date of
delivery of the Notes issued pursuant to the option shall be determined by the
Company, but shall not be later than seven (7) full business days after the
exercise of said option, nor in any event prior to the First Closing Date (as
defined below).

 

 
(c)
The Notes are to be issued pursuant to the provisions of an indenture (the
“Indenture”), to be dated as of the First Closing Date (as hereinafter defined),
by and among the Company, the Parent and The Hongkong and Shanghai Banking
Corporation Limited, as trustee (the “Trustee”), substantially in the form
attached hereto as Exhibit A. The Warrants are to be issued pursuant to the
provisions of a warrant agreement (the “Warrant Agreement”), to be dated as of
the First Closing Date (as defined below), by and between the Parent and The
Hongkong and Shanghai Banking Corporation Limited, as the warrant agent,
substantially in the form attached hereto as Exhibit B. As used herein, the term
“Securities” shall mean, collectively, the Notes, the Warrants, the Common Stock
issuable upon the exercise of the Warrants (the “Warrant Shares”) and the
Guarantees (as defined below).

 
 
 

--------------------------------------------------------------------------------

 
 

 
(d)
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Indenture.

 
2. Terms of Offering.
 

 
(a)
Pursuant to the Indenture, the Parent shall irrevocably and unconditionally
guarantee the Notes on a senior basis, and the Company shall cause all future
direct and indirect subsidiaries of the Company (each, a “Subsidiary Guarantor”,
and together with the Parent, the “Guarantors”), but not including any direct
and indirect subsidiaries of the Company organized in the People’s Republic of
China (“PRC”) unless a change in PRC law or interpretation in PRC law permits
such guarantees without governmental approval or registration, to irrevocably
and unconditionally guarantee, on a senior basis, to the Purchaser and to the
Trustee the payment and performance of the Company’s obligations under the
Documents (as defined below) (collectively, the “Guarantees”).

 

 
(b)
The Notes and the Guarantees will be secured by

 

 
(i)
a perfected first-priority Lien on all of the equity interests of the Company
and the Subsidiary Guarantor in existence on the First Closing Date pursuant to
(A) a charge over shares among The Hongkong and Shanghai Banking Corporation
Limited, as the collateral agent (in such capacity, the “Collateral Agent”), the
Parent and the Company (in the case of a charge over shares in the Company), (B)
a charge over shares among the Collateral Agent, Star Cluster Incorporated and
Hi-Tech Wealth Holding Ltd. (in the case of a charge over shares in Hi-Tech
Wealth Holding Ltd.), substantially in the form attached hereto as Exhibit
C-1, (C) a charge over shares among the Collateral Agent, Dr. Zhang Zhengyu and
Star Cluster Incorporated (in the case of a charge over shares in Star Cluster
Incorporated), substantially in the form attached hereto as Exhibit C-2, (each,
a “Share Charge”), together with the Uniform Commercial Code (“UCC”) financing
statement (the “UCC Financing Statement”), in the case of a charge over shares
in the Company, or entry into the chargor’s Register of Charges maintained at
its registered office (or at the office of its registered agent) in respect of
the charge over such chargor’s shares and an application with the Registrar of
Corporate Affairs of the BVI to register details of the charge in the Register
of Registered Charges, in order to comply the legal requirements in the BVI for
establishing priority of collateral security interests, in the case of Share
Charges (other than charge over shares in the Company) created under this
subsection (i), and

 

 
(ii)
subject to the approval of the requisite Governmental Authority, a perfected
Lien on all of the equity interests of each of Beihai Hi-Tech Wealth Technology
Development Co., Ltd. and Beijing Hi-Tech Wealth Communication Technology Ltd.,
which are incorporated under the laws of the PRC (each a “WFOE”) pursuant to an
equity pledge agreement between the Collateral Agent and the Company,
substantially in the form attached hereto as Exhibit D (the “Onshore Equity
Pledge Agreements,” and together with the Share Charges, financing statements
and registrations being referred to herein as the “Security Documents”).

 
 
2

--------------------------------------------------------------------------------

 
 

 
(c)
The Securities will be offered and sold to the Purchaser pursuant to Regulation
S under the U.S. Securities Act of 1933, as amended (the “Act”). Upon original
issuance thereof, and until such time as the same is no longer required under
the applicable requirements of the Act, the Notes, Warrants and the Warrant
Shares shall bear the legends relating to the offer and the sale of the Notes,
Warrants and the Warrant Shares as required by (i) Regulation S under the Act or
(ii) any other applicable laws or regulations relating to the issuance of the
Securities.

 

 
(d)
$10,000,000 of the net proceeds from the sale and issuance of the Securities
shall be wired to an account designated by the collateral agent on behalf of the
holders (“Secured Note Holders”) of two secured notes (“Secured Notes”) in the
aggregate principal amount of $10,000,000 issued by the Parent on June 15 and
August 2, 2007 to repay in full all the debt owed by the Parent under such
Secured Notes, with the remainder deposited into the account of the Company
jointly designated by the Company and the Parent in Hong Kong that is subject to
co-signature authority by a representative of Abax Lotus Ltd. (the “Deposit
Account”) and shall be made available to the WFOEs (as defined below) by way of
capital contribution from the Company or a subsidiary of the Company. The
Secured Note Holders shall issue a pay-off statement in the form required to
discharge the pledge on Shares of the Company (the “Pay-off Statement”).

 

 
(e)
The Purchaser will be entitled to certain investor rights as set forth in each
of the Investor Rights Agreement to be entered into by and among the Parent, the
Purchaser and Dr. ZHANG Zhengyu, Mr. MA Qing and Ms. LI Ming (collectively, Dr.
ZHANG, Mr. MA and Ms. LI are referred to herein as the “Controlling
Shareholders”) and the other parties thereto, dated the First Closing Date, in
the form attached hereto as Exhibit E (the “Investor Rights Agreement”), the
Information Rights and Inspection Agreement in the form of Exhibit F and the
Non-competition Agreement in the form of Exhibit G.

 

 
(f)
The Purchaser will be entitled to certain registration rights as set forth in
the Equity Registration Rights Agreement to be entered into by and among the
Parent and the Purchaser, dated the First Closing Date, in the form attached
hereto as Exhibit H (the “Registration Rights Agreement”).

 

 
(g)
This Agreement, the Indenture, the Notes, the Guarantees, the Warrant Agreement,
the Security Documents, the Investor Rights Agreement, Information Rights and
Inspection Agreement, the Noncompetition Agreement and the Registration Rights
Agreement are, collectively, referred to herein as the “Documents.”

 
3. Purchase, Sale and Delivery.
 

 
(a)
Subject to the terms and conditions herein, the delivery of the initial Notes
with the aggregate principal amount of RMB150,000,000 and the Warrants to be
purchased by the Purchaser shall occur at the Hong Kong office of Weil, Gotshal
& Manges LLP, at 4:00 p.m., Hong Kong time, on January 10, 2008 or on such other
Business Day thereafter as may be agreed upon in writing by the Company and the
Purchaser (such date referred to herein as the “First Closing Date”).

 
 
3

--------------------------------------------------------------------------------

 
 

 
(b)
Subject to the terms and conditions herein, upon the occurrence of the Financial
Trigger, the Company shall have the option to require the Purchaser to purchase
Option Notes in aggregate principal amount of RMB20,000,000 on any Business Day
as may be agreed upon in writing by the Company and the Purchaser but in no
event later than April 15, 2008 (such date referred to herein as the “Second
Closing Date”, and along with the First Closing Date, each as applicable a
“Closing Date” and each such time, as applicable, a “Closing”).

 
“Financial Trigger” means, for the Parent and its Subsidiaries on a consolidated
basis, that net profit after tax for the three months ending December 31, 2007
shall be not less than $3,000,000 (or its equivalent in RMB, calculated at the
exchange rate for conversion of US dollars into RMB quoted by the People’s Bank
of China on the last Business Day of such fiscal year).
 
The calculation of “net profit after tax” for the purposes of this definition
shall be as reported in the Parent’s financial statements for the applicable
period, and shall be made in accordance with GAAP consistently applied, which
shall be audited by the Parent’s independent public accountants in accordance
with generally accepted auditing standards, after deducting “income tax expense”
and the amount, if any, for minority interest that may arise, but without adding
any “other comprehensive income” or any extraordinary income; provided that the
calculation of “net profit after tax” for the purposes of this definition shall
not include any costs or expenses incurred in connection with the transactions
contemplated by this Agreement and costs and expenses in connection with all
fundraising or financings activities of the Parent and the Company during the
applicable period, including any non-cash expense incurred at any time in
connection with the issuance of shares of Common Stock pursuant to (x) Section 8
of the Warrant Agreement or (y) the Parent’s stock option plans and employee
stock purchase plans and which have been approved by the Parent’s Board of
Directors so long as such issuances in the aggregate do not exceed five percent
(5%) of the Common Stock of the Parent issued and outstanding immediately prior
to such issuance or grants.
 

 
(c)
Subject to the terms and conditions herein, at the First Closing Date (or the
Second Closing Date in the case of the Option Notes), the Company shall deliver
to the Purchaser one or more global certificates representing the Initial Notes
or Option Notes, as the case maybe, purchased by the Purchaser at the First
Closing Date or the Second Closing Date, as the case maybe, and at the First
Closing Date, the Parent shall deliver to the Purchaser one or more global
certificates representing the Warrants, in each case registered in such names
and denominations as the Purchaser may request (but not less than the minimum
amount required by the Indenture), against payment by the Purchaser of the
aggregate purchase price for the Notes and the Warrants. The aggregate purchase
price shall be the equivalent in US dollars of the principal amount of Notes to
be purchased, calculated at the exchange rate for conversion of US dollars into
RMB quoted by the People’s Bank of China on the Business Day immediately
preceding the respective Closing Date. The aggregate purchase price for the
Notes and Warrants shall be paid by immediately available funds bank wire
transfer to such bank account as the Company and the Parent shall have
theretofore jointly designated to the Purchaser. In addition, in the event that
any or all of the Option Notes are purchased by the Purchaser, payment of the
purchase price for, and delivery of notes for, such Option Notes shall be made
at the above-mentioned offices, or at such other place as shall be agreed upon
by the Purchaser and the Company, on the Second Closing Date.

 
 
4

--------------------------------------------------------------------------------

 
 

 
(d)
The Notes and Warrants, as the case may be, each to be represented by one or
more global certificates in book-entry form, will be deposited on the Closing
Date, by or on behalf of the Company and the Parent (as the case may be), with
The Hongkong and Shanghai Banking Corporation Limited as common depositary for
Clearstream Banking, socièté anonyme (or any successor securities agency)
(“Clearstream”) and Euroclear Bank, S.A./N.V. (or any successor securities
clearing agency) (“Euroclear”, together with Clearstream, the “Clearing
Facilities”), or its designated custodian, and registered in the name of HSBC
Nominees (Hong Kong) Limited for further credit to Purchaser’s account. The
Common Stock is approved for quotation on the OTC Bulletin Board (the “Trading
Market”).

 
4. Representations and Warranties of the Group Companies. Each of the Parent and
the Company jointly and severally, represents and warrants to the Purchaser
that, except as set forth in the SEC Reports (as defined below), the following
representations and warranties are true and correct and will, on each of the
Closing Dates, be true and correct:
 

 
(a)
SEC Reports. The Parent has filed all reports, schedules, forms, statements and
other documents required to be filed by it under the Act and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) since January 1, 2007,
including pursuant to Section 13(a), 13(c) or 15(d) thereof (the foregoing
materials from and after April 13, 2007, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of the date of filing, in the case of SEC
Reports filed pursuant to the Exchange Act (and to the extent such SEC Report
was amended, then as of the date of filing of such amendment), and as of the
date of effectiveness in the case of SEC Reports filed pursuant to the Act (and
to the extent such SEC Report was amended, then as of the date of effectiveness
of such amendment), the SEC Reports complied in all material respects with the
requirements of the Act and the Exchange Act and the rules and regulations of
the Securities and Exchange Commission (the “Commission”) promulgated
thereunder, as applicable, and none of the SEC Reports, as of the date of
filing, in the case of SEC Reports filed pursuant to the Exchange Act (and to
the extent such SEC Report was amended, then as to the date of filing of such
amendment), and as of the date of effectiveness in the case of SEC Reports filed
pursuant to the Act (and to the extent such SEC Report was amended, then as of
the date of effectiveness of such amendment), contained any untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

 

 
(b)
Ownership of Shares of Subsidiaries; Affiliates.

 

 
(A)
The SEC Reports disclose complete and correct lists of each individual
partnership, limited liability company, joint venture, corporation, association,
trust or any other entity or organization (collectively, a “Person”) in which
the Parent (i) owns, directly or indirectly, a majority of its capital stock or
similar equity interests or (ii) otherwise maintains, directly or indirectly,
control over management, operations and decision-making processes (each, a
“Subsidiary” and collectively, the “Subsidiaries”), as to which Schedule II
shows, as to each Subsidiary, the correct name thereof, the jurisdiction of its
organization, and the percentage of shares of each class of its capital stock or
similar equity interests outstanding owned by the Parent and each other
Subsidiary.

 
 
5

--------------------------------------------------------------------------------

 
 

 
(B)
All of the outstanding shares of capital stock or similar equity interests of
each Subsidiary shown in Schedule II as being owned by the Parent and its
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned, directly or indirectly, by the Parent or another Subsidiary free and
clear of any Lien (other than Liens arising by operation of law).

 

 
(C)
No Subsidiary is a party to, or otherwise subject to any legal or regulatory
restriction or any agreement (other than this Agreement, the restrictions
disclosed in Schedule II, and limitations imposed by corporate law statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the Parent or any of its
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.

 

 
(D)
Schedule II shows the correct names of each of Parent, the Company and each of
Beihai Hi-Tech Wealth Technology Development Co. Ltd. and Beijing Hi-Tech Wealth
Communication Technology Ltd., which are incorporated under the laws of the PRC
(each a “WFOE”) (collectively, the Parent, the Company and the WFOEs being
referred to herein as the “Group Companies”), the jurisdictions of their
respective organization, and the percentage of shares of each class of their
respective capital stock or similar equity interests outstanding owned by their
respective shareholders. All of the outstanding shares of capital stock or
similar equity interests of the Group Companies shown in Schedule II as being
owned by their respective shareholders have been validly issued, are fully paid
and non-assessable and are owned by such shareholders free and clear of any Lien
(other than Liens arising by operation of law and Liens arising under the
Security Documents).

 

 
(E)
Except pursuant to the Controlling Shareholders’ respective ownership interests
in the Parent or as otherwise set forth in Schedule II, none of the directors or
executive officers of the Group Companies holds, directly or indirectly, any
beneficial ownership interest in any of the Subsidiaries.

 

 
(F)
Except as set forth in Schedule II, the Parent does not, directly or indirectly,
beneficially own or control a minority interest in any other company,
partnership or other entity and has not entered into any joint venture or
strategic alliances.

 

 
(G)
As of the date hereof, the Company is the only Subsidiary of the Parent that are
not organized in the PRC.

 
 
6

--------------------------------------------------------------------------------

 
 

 
(c)
Organization. Each of the Group Companies (i) has been duly organized, is
validly existing and is in good standing (if applicable) under the laws of its
jurisdiction of organization, (ii) has all requisite power and authority to
carry on its business and to own, lease and operate its properties and assets,
and (iii) is duly qualified or licensed to do business and is in good standing
(if applicable) as a foreign corporation or limited liability company, as the
case may be, authorized to do business in each jurisdiction in which the nature
of such business or the ownership or leasing of such properties requires such
qualification, except where the failure to be so qualified would not,
individually or in the aggregate, have a material adverse effect on (A) the
properties, business, prospects, operations, earnings, assets, liabilities or
condition (financial or otherwise) of the Group Companies, taken as a whole, (B)
the ability of any of the Group Companies to perform their respective
obligations under any Document or (C) the validity or enforceability of any of
the Documents or the consummation of any of the transactions contemplated
therein (each, a “Material Adverse Effect”).

 

 
(d)
Capitalization and Voting Rights.

 
(i) Capital Stock. The authorized capital of the Parent consists, immediately
prior to the First Closing Date, of (i) 280,000,000 shares of Common Stock, of
which 59,369,615 shares of Common Stock are issued and outstanding immediately
prior to the Closing, and (ii) 10,000,000 shares of Preferred Stock, of which
288.65 shares of Series B Preferred Stock are issued and outstanding.
 
(ii) Issued Shares. As at the date hereof and immediately prior to the First
Closing Date, the aggregate number of shares of Common Stock issued and which
are issuable pursuant to any exercise, conversion, exchange, subscription or
otherwise in connection with any warrants, options (including pursuant to the
Parent’s stock option plan), convertible securities or any agreement to sell or
issue shares of Common Stock or securities which may be exercised, converted or
exchanged for shares of Common Stock (collectively, “Fully-Diluted”) is
74,433,366 shares. The Warrant Shares issuable upon exercise of the Warrants
have been duly reserved for issuance and will constitute 17.53% of the Parent’s
Common Stock on a Fully-Diluted basis on the First Closing Date. All of the
issued and outstanding shares of each of the Group Companies as of the Closing
are duly authorized, validly issued, fully paid and non-assessable, were issued
in accordance with the registration or qualification provisions of the Act and
any relevant blue sky laws of the United States of America or pursuant to valid
exemptions therefrom and were issued in compliance with other applicable laws
(including, without limitation, applicable PRC laws, rules and regulations) and
are not subject to any rescission right or put right on the part of the holder
thereof nor does any holder thereof have the right to require the Parent to
repurchase such share capital.
 
(iii) Voting and Other Agreements. There are no outstanding (A) options,
warrants or other rights to purchase from any Group Company, (B) agreements,
contracts, arrangements or other obligations of any Group Company to issue, or
(C) other rights to convert any obligation into or exchange any securities for,
in the case of each of clauses (A) through (C), shares of capital stock of, or
other ownership or equity interests in, any Group Company. Except as otherwise
contemplated in the Investor Rights Agreement, the Parent is not a party or
subject to any agreement or understanding, and, to the Parent’s knowledge after
due inquiry, there is no agreement or understanding with any Person that affects
or relates to (i) the voting or giving of written consents with respect to any
security of the Parent (including, without limitation, any voting agreements,
voting trust agreements, shareholder agreements or similar agreements) or the
voting by a director of the Parent or (ii) the sale, transfer or other
disposition with respect to any security of the Parent.
 
 
7

--------------------------------------------------------------------------------

 
 
(iv) The Common Stock is registered pursuant to 12(g) of the Exchange Act, and
the Parent has taken no action designed to, or which to its knowledge is likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act, nor has the Parent received any notification that the
Commission is contemplating terminating such registration. The Parent has not,
in the 12 months preceding the date hereof, received notice from the Trading
Market to the effect that the Parent is not in compliance with the requirements
of the Trading Market. The Parent is, and expects to be, in compliance with all
of the listing requirements of the Trading Market in the foreseeable future.
 

 
(e)
No Registration Rights. Except for the registration rights to be granted by the
Parent under the Registration Rights Agreement, no holder of securities of any
of the Group Companies is or will be entitled to have any registration rights
with respect to such securities.

 

 
(f)
Authorization and Execution. Each of the Group Companies has all requisite
corporate power and authority to execute, deliver and perform its obligations
under each of the Documents to which it is a party and to consummate the
transactions contemplated thereby. This Agreement has been duly authorized,
executed and delivered by the Group Companies. Each of the Documents has been
duly authorized and when executed and delivered by the Group Companies (to the
extent it is a party thereto) shall constitute a legal, valid and binding
obligation of each of the Group Companies (to the extent it is a party thereto)
enforceable against each of the Group Companies (to the extent it is a party
thereto) in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies, and (iii) to the extent the indemnification
provisions contained in Section 8 of this Agreement or in the Registration
Rights Agreement may be limited by applicable federal or state securities laws.

 

 
(g)
Valid Issuance of the Notes. Each of the Notes, when issued, sold and delivered
in accordance with the terms thereof and for the consideration set forth herein,
will be free of restrictions on transfer, other than restrictions on transfer
under applicable federal or state securities laws. Assuming the accuracy of the
Purchaser’s representations in Section 6 below, the Notes will be issued in
compliance with applicable federal and state securities laws. The Notes, when
issued, will be in the form contemplated by the Indenture. Each of the Notes has
been duly authorized by the Company and, when executed and delivered by the
Company, authenticated by the Trustee and delivered to the Purchaser in
accordance with the terms of this Agreement and the Indenture, such Notes will
have been duly executed, issued and delivered by the Company and will constitute
legal, valid and binding obligations of the Company, entitled to the benefits of
the Indenture and enforceable against the Company in accordance with their
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally. Each Guarantee has been duly and validly authorized
by each Guarantor issuing such Guarantee and, when the Notes have been duly
executed, authenticated and issued in accordance with the terms of the Indenture
and delivered to and paid for by the Purchaser with the Guarantees endorsed
thereon by such Guarantor, will constitute the legal, valid and binding
obligations of such Guarantor entitled to the benefits of the Indenture,
enforceable against such Guarantor in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally.

 
 
8

--------------------------------------------------------------------------------

 
 

 
(h)
Valid Issuance of Warrants. The Warrants, when issued in accordance with the
terms thereof, will be free of restrictions on transfer, other than restrictions
on transfer under applicable securities laws. The Warrants, when issued, will be
in the form contemplated by the Warrant Agreement. The Warrants have been duly
and validly authorized for issuance by the Parent, and, when executed and
delivered by the Parent, authenticated by the Warrant Agent and delivered to the
Purchaser, in accordance with the terms of this Agreement and the Warrant
Agreement, the Warrants will have been duly executed, issued and delivered by
the Parent and will constitute legal, valid and binding obligations of the
Parent, entitled to the
9
benefits of the Warrant Agreement and the Registration Rights Agreement and
enforceable against the Parent in accordance with their terms.

 

 
(i)
Valid Authorization and Reservation of Warrant Shares. The Warrant Shares have
been duly and validly authorized and reserved for issuance by the Parent, and
when issued pursuant to the terms of the Warrants and the Warrant Agreement,
will be validly issued, fully paid and non-assessable, not subject to any
preemptive or similar rights, free from all taxes, Liens, charges and security
interests with respect to the issuance thereof and free of restrictions on
transfer (other than as expressly contemplated by the Documents).

 

 
(j)
Compliance with Instruments. None of the Group Companies is in violation of its
respective certificate of incorporation, articles of association, by-laws or
other organizational documents (the “Charter Documents”). None of the Group
Companies is, nor does any condition exist (nor will exist with the passage of
time or otherwise) that could reasonably be expected to cause any of the Group
Companies to be, (i) in violation of any statute, rule, regulation, law or
ordinance, or any judgment, decree or order applicable to any of the Group
Companies or any of their properties (collectively, “Applicable Law”) of any
federal, state, PRC national, provincial, local or other governmental authority,
governmental or regulatory agency or body, court, arbitrator or self-regulatory
organization of applicable jurisdictions, domestic or foreign (each, a
“Governmental Authority”), or (ii) in breach of or in default (or subject to
acceleration any Debt) under any bond, debenture, note or other evidence of
indebtedness, indenture, mortgage, deed of trust, lease or any other agreement
or instrument to which any of them is a party or by which any of them or their
respective property is bound (collectively, “Applicable Agreements”), other than
in each of clause (i) and (ii) such violations, breaches or defaults that are
not material. All Applicable Agreements are in full force and effect with
respect to the Group Companies and to the Parent’s knowledge, with respect to
the other parties, are the legal, valid and binding obligations of the parties
thereto.

 

 
(k)
No Conflicts. Neither the execution, delivery or performance of any of the
Documents, the issuance of any of the Securities nor the consummation of any of
the transactions contemplated herein or therein will conflict with, violate,
constitute a breach of or a default (with the passage of time or otherwise)
under, require the consent of any person or a Governmental Authority (other than
consents already obtained which are in full force and effect) or result in the
imposition of a Lien (other than a Lien arising under the Security Documents and
the transactions contemplated by this Agreement) on any assets of any of the
Group Companies under or pursuant to (i) the Charter Documents, (ii) any
Applicable Agreement, or (iii) any Applicable Law, other than in each of clause
(ii) and (iii) such violations, breaches or defaults that would not,
individually or in aggregate, have a Material Adverse Effect (or such as have
been, or at the Closing will have been, cured). After consummation of the
transactions contemplated in the Documents, no Default or Event of Default will
exist under the Indenture.

 
 
9

--------------------------------------------------------------------------------

 
 

 
(l)
Security Interest/Security Documents.

 

 
(i)
When executed and delivered, the Share Charges will create valid and enforceable
security interests in favor of the Collateral Agent in the charged collateral
(as described therein), which security interests will secure the repayment of
the Notes and the other obligations purported to be secured thereby; when the
UCC Financing Statement in respect of the Parent’s Share Charge over the Company
is filed with the Secretary of State of the State of Nevada, such security
interest will be perfected on a first-priority basis; when pursuant to section
162 of the BVI Business Companies Act (the “BVIBC Act”), the Company makes an
entry in its Register of Charges maintained at its registered office (or at the
office of its registered agent) in respect of its charge over WFOEs’ shares that
it grants in favor of the Noteholders, and when pursuant to section 163 of the
BVIBC Act, the Company makes an application with the Registrar of Corporate
Affairs of the BVI to register details of the charge in the Register of
Registered Charges, such security interest will be perfected on a first-priority
basis; as of the Closing Date, the chargors under the Share Charges will own the
charged collateral described therein free and clear of all Liens (except for
Liens arising by operation of law and Liens arising under the Share Charges).

 

 
(ii)
When executed and delivered, and subject to the approval by relevant
Governmental Authority as contemplated under Section 5(m) hereof, the Onshore
Equity Pledge Agreement will create a valid and enforceable security interest in
favor of the Collateral Agent in all the equity interests in the WFOE, which
security interest will secure the repayment of the Notes and the other
obligations purported to be secured thereby. When the Onshore Equity Pledge
Agreement is filed with, and approved by, the relevant Governmental Authority
pursuant to Section 5(m) hereof, the security interests represented thereby will
be perfected.

 

 
(m)
Governmental Consents. No filing with, consent, approval, authorization or order
of, any Governmental Authority is required for (i) the valid execution, delivery
and performance by any of the Group Companies of the Documents, (ii) the offer,
sale, issuance or delivery of the Notes, the Warrants, the Warrant Shares or the
Guarantees, or (iii) the consummation of the transactions contemplated by the
Documents, except (x) as have been obtained or will have been obtained on or
before the Closing Date, or (y) as are described herein to perfect security
interests granted pursuant to the Security Documents, and (z) as may be required
under the Act or applicable state securities or “Blue Sky” laws.

 

 
(n)
Proceedings. There is no action, claim, suit, demand, hearing, notice of
violation or deficiency, or proceeding, domestic or foreign (collectively,
“Proceedings”), pending or, to the knowledge of the Parent, threatened, that (i)
seeks to restrain, enjoin, prevent the consummation of, or otherwise challenges
any of the Documents or any of the transactions contemplated therein or (ii)
would otherwise have or could reasonably be expected to have a Material Adverse
Effect. None of the Group Companies is subject to any judgment, order or decree
of which the Parent has knowledge and which would have a Material Adverse
Effect.

 
 
10

--------------------------------------------------------------------------------

 
 

 
(o)
Permits. Each of the Group Companies possesses all licenses, permits,
certificates, consents, orders, approvals and other authorizations from, and has
made all declarations and filings with, all Governmental Authorities, presently
required or necessary to own or lease, as the case may be, and to operate their
respective properties and to carry on their respective businesses as now
conducted (“Permits”). All of the Permits are valid and in full force and
effect. Each of the Group Companies has fulfilled and performed all of its
respective obligations with respect to such Permits and no event has occurred
which allows, or after notice or lapse of time could allow, revocation or
termination thereof or result in any other material impairment of the rights of
the holder of any such Permit. None of the Group Companies has received actual
notice of any Proceeding relating to revocation or modification of any such
Permit.

 

 
(p)
Title to Property. Each of the Group Companies has good and marketable title to
all real property and personal property owned by it, in each case free and clear
of any Liens as of the Closing Date, except such Liens as permitted under the
Documents or such as would not have a Material Adverse Effect. For the real
property not owned by any of the Group Companies and currently used or planned
to be used for the business operations of the Group Companies, each of such
Group Companies has good and marketable title to all leasehold estates in real
and personal property being leased by it and, in each case free and clear of all
Liens as of the Closing Date.

 

 
(q)
Insurance. Each of the Group Companies maintains reasonable adequate insurance
covering its material properties, operations, personnel and business, and is
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as are prudent and customary in the businesses in
which it is engaged. All policies of insurance insuring the Group Companies and
their respective businesses, assets, employees, officers and directors are in
full force and effect. Each of the Group Companies is in compliance with the
terms of such policies and instruments in all material respects, and there are
no claims by any of the Group Companies under any such policy or instrument as
to which any insurance company is denying liability or defending under a
reservation of rights clause. None of the Group Companies has been refused any
insurance coverage sought or applied for, and none of the Group Companies has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
could not, individually or in the aggregate, have a Material Adverse Effect.

 

 
(r)
Taxes. All Tax returns required to be filed by each of the Group Companies have
been filed, and all such returns are true, complete and correct in all material
respects. All material Taxes that are due from each of the Group Companies have
been paid other than those (i) currently payable without penalty or interest or
(ii) being diligently contested in good faith and by appropriate proceedings and
for which adequate reserves have been established in accordance with GAAP. To
the knowledge of the Parent after due inquiry, there are no proposed Tax
assessments against any of the Group Companies. The accruals and reserves on the
books and records of each of the Group Companies in respect of any Tax liability
for any Taxable period not finally determined are adequate to meet any
assessments of Tax for any such period. For purposes of this Agreement, the term
“Tax” and “Taxes” shall mean all federal, state, PRC national, provincial, local
and foreign taxes and other assessments of a similar nature (whether imposed
directly or through withholding), including any interest, additions to tax or
penalties applicable thereto.

 
 
11

--------------------------------------------------------------------------------

 
 

 
(s)
Intellectual Property.

 

 
(A)
Each of the Group Companies owns, or is validly licensed under, or has the right
to use, all patents, patent rights, licenses, inventions, copyrights, know-how,
(including any discoveries, concepts, ideas, research and development, know-
how, formulas, inventions, compositions, manufacturing and production processes
and techniques, technical data, procedures, designs, drawings, specifications,
databases, and other proprietary or confidential information, including customer
lists, supplier lists, pricing and cost information, and business and marketing
plans and proposals of the Group Companies), trademarks, service marks and trade
names (collectively, “Intellectual Property”) necessary for the conduct of its
businesses and which as of the Closing Date, will be free and clear of all
Liens, except where the failure to own, possess, or have the right to use such
Intellectual Property could not reasonably be expected to have a Material
Adverse Effect. To the Parent’s knowledge, no claims or notices of any potential
claim have been asserted by any person challenging the use of any such
Intellectual Property by any of the Group Companies or questioning the validity
or effectiveness of the Intellectual Property or any license or agreement
related thereto, and, to the Parent’s knowledge, there are no facts which would
form a valid basis for any such claim. The use of such Intellectual Property by
any of the Group Companies does not and will not infringe on, violate,
misappropriate or otherwise interfere or conflict with any the Intellectual
Property rights of any other person.

 

 
(B)
The SEC Reports describe (i) all Registered IP owned by or licensed to any of
the Group Companies and (ii) all other material Intellectual Property licensed
to any of the Group Companies. “Registered IP” means Intellectual Property that
is registered, filed, or issued under the authority of any Governmental
Authority, including all patents, registered copyrights, registered mask works,
and registered trademarks and all applications for any of the foregoing. All
Intellectual Properties owned by each of the Group Companies are valid and
enforceable and are in compliance with formal legal requirements.

 

 
(C)
Each of the Group Companies has taken reasonable steps and measures to establish
and preserve ownership of or right to use all Intellectual Property material to
the operation of its business. Each of the Group Companies has taken reasonable
steps to register, protect, maintain, and safeguard the Intellectual Property
material to its business, including any Intellectual Property that is jointly
developed with any third-parties, or any Intellectual Property for which
improper or unauthorized disclosure would impair its value or validity, and has
had executed appropriate nondisclosure and confidentiality agreements and made
all appropriate filings, registrations and payments of fees in connection with
the foregoing. There is no infringement or misappropriation by any other Person
of any Intellectual Property of any of the Group Companies. No proceedings or
claims in which any of the Group Companies alleges that any Person is infringing
upon, or otherwise violating, any Intellectual Property of any of the Group
Companies are pending, and none has been served, instituted or asserted by any
of the Group Companies.

 
 
12

--------------------------------------------------------------------------------

 
 

 
(D)
Each of the Group Companies owns all rights in and to any and all Intellectual
Property used or planned to be used by the Group Companies, or covering or
embodied in any past, current or planned activity or service of the Group
Companies, which Intellectual Property was made, developed, conceived, created
or written by any consultant retained, or any employee employed, by the Group
Companies. No former or current employee, no former or current consultant, and
no third-party joint developer of any of the Group Companies has any rights in
any Intellectual Property made, developed, conceived, created or written by the
aforesaid employee or consultant during the period of his or her retention by
the Group Companies which can be asserted against any Group Company.

 

 
(E)
No Intellectual Property owned by any Group Company is the subject of any
security interest, Lien, license or other contract granting rights therein to
any other Person, except as will be released in connection with the Closing.
Each of the Group Companies has not (a) transferred or assigned, (b) granted an
exclusive license to or (c) provided or licensed, any Intellectual Property
owned by the Group Companies to any Person who is the subject of any security
interest, Lien, license or other contract granting rights therein to any other
Person.

 

 
(F)
Neither the execution, delivery and performance of this Agreement or other
agreements to which any of the Group Companies is a party, or the consummation
of the transactions contemplated hereby and thereby, does not and will not
infringe on, violate, misappropriate or otherwise interfere or conflict with any
the Intellectual Property rights of any other person.

 

 
(t)
Internal Controls. Each of the Group Companies maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorization, (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at quarterly
intervals and appropriate action is taken with respect to any material
differences.

 

 
(u)
Financial Statements.

 

 
(A)
The audited consolidated financial statements and related notes of the Parent
contained in the Form 10-KSB for the year ended December 31, 2006 and the
unaudited consolidated financial statements and related notes in the Form 10-
QSB for the six months ended June 30, 2007 (collectively, the “Financial
Statements”) have been prepared in accordance with the applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing; the Financial Statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in the Financial Statements, and
except that unaudited Financial Statements may not contain all footnotes
required by GAAP; the Financial Statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Parent and its consolidated subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal year-end audit adjustments; all other
financial, statistical, and market and industry-related data included in the SEC
Reports are based on or derived from sources that the Parent reasonably believes
to be reliable and accurate.

 
 
13

--------------------------------------------------------------------------------

 
 

 
(B)
Subsequent to the date of the Parent’s audited financial statements filed for
the year ended December 31, 2006, except as disclosed therein or in any
subsequent SEC Report, (i) none of the Group Companies has incurred any
liabilities, direct or contingent, that are material, individually or in the
aggregate, to the Parent, or has entered into any material transactions not in
the ordinary course of business, (ii) there has not been any material decrease
in the capital stock or any material increase in long-term indebtedness or any
material increase in short-term indebtedness of the Group Companies, or any
payment of or declaration to pay any dividends or any other distribution with
respect to the Group Companies, and (iii) there has not been any material
adverse change in the properties, business, prospects, operations, earnings,
assets, liabilities or condition (financial or otherwise) of the Group Companies
taken as a whole; excluding any changes caused by (x) the condition of the
industry of the Parent that do not disproportionately affect the Parent, (y) the
failure of the Parent to meet its financial projections or (z) the execution and
delivery of this Agreement and consummation of the transactions contemplated
hereby (each of clauses (i), (ii) and (iii), a “Material Adverse Change”). To
the knowledge of the Parent, there is no event that is reasonably likely to
occur in the foreseeable future, which if it were to occur, could, individually
or in the aggregate, have a Material Adverse Change.

 

 
(v)
Solvency and Adequate Capital. All Indebtedness represented by the Notes and the
Guarantees is being incurred for proper purposes and in good faith. Based on the
financial condition of the Parent as of the Closing Date after giving effect to
the receipt by the Company of the proceeds from the sale of the Securities
hereunder, (i) the fair saleable value of the Group Companies’ assets exceeds
the amount that will be required to be paid on or in respect of the Group
Companies’ existing debts and other liabilities (including contingent
liabilities) as they mature; (ii) the present fair saleable value of the assets
of the Group Companies is greater than the amount that will be required to pay
the probable liabilities of the Group Companies on their respective debt as they
become absolute and mature, and (iii) the Group Companies are able to realize
upon their assets and pay their debt and other liabilities (including contingent
obligations) as they mature; (iv) the Group Companies’ assets do not constitute
unreasonably small capital to carry on their respective businesses as now
conducted and as proposed to be conducted including their respective capital
needs taking into account the particular capital requirements of the business
conducted by the Group Companies, and projected capital requirements and capital
availability thereof; and (v) the current cash flow of each of the Group
Companies, together with the proceeds the Parent would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its
liabilities when such amounts are required to be paid. None of the Group
Companies intends to incur debts beyond its ability to pay such debts as they
mature (taking into account the timing and amounts of cash to be payable on or
in respect of its debt). The Parent has no knowledge of any facts or
circumstances which lead it to believe that it or any other Group Companies will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date. For the purposes
of this Agreement, “Indebtedness” shall mean (a) any liabilities for borrowed
money or amounts owed in excess of $50,000 (other than trade accounts payable
incurred in the ordinary course of business), (b) all guaranties, endorsements
and other contingent obligations in respect of Indebtedness of others, whether
or not the same are or should be reflected in the Parent’s consolidated balance
sheet (or the notes thereto), except guaranties by endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business; and (c) the present value of any lease payments in excess of
$50,000 due under leases required to be capitalized in accordance with GAAP.
None of the Group Companies is, or is reasonably likely to be, in default with
respect to any Indebtedness and no waiver of default is currently in effect.
None of the Group Companies has agreed or consented to cause or permit in the
future (upon the happening of a contingency or otherwise) any of its property,
whether now owned or hereafter acquired, to be subject to a Lien. None of the
Group Companies is a party to, or otherwise subject to any provision contained
in, any instrument evidencing Indebtedness of any of the Group Companies, any
agreement relating thereto or any other agreement (including, but not limited
to, its Charter Document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Parent on a consolidated
basis.

 
 
14

--------------------------------------------------------------------------------

 
 

 
(w)
No Stabilization. None of the Group Companies has and, to each of its knowledge
after due inquiry, no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in, or that has
constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of any of the Group
Companies to facilitate the sale or resale of any of the Securities, (ii) sold,
bid for, purchased, or paid anyone any compensation for soliciting purchases of,
the Securities, or (iii) paid or agreed to pay to any person any compensation
for soliciting another to purchase any other securities of the Parent or its
Subsidiaries.

 

 
(x)
No Sale to the U.S. None of the Group Companies, their respective Affiliates, or
any person acting on its or their behalf has, directly or indirectly, made
offers or sales of any security, or solicited offers to buy, sell or offer to
sell or otherwise negotiate in respect of, in the United States or to any United
States citizen or resident, any security which is or would be integrated with
the sale of the Securities in a manner or under circumstances that would require
the registration of the Securities under the Act.

 
 
15

--------------------------------------------------------------------------------

 
 

 
(y)
No Directed Selling Efforts. None of the Group Companies, their respective
Affiliates, or any person acting on its or their behalf (other than the
Purchaser, its Affiliates or persons acting on its behalf, as to whom the Group
Companies make no representation) has engaged in any directed selling efforts
(within the meaning of Regulation S) with respect to the Securities; and each of
the Parent, its Subsidiaries, their respective Affiliates and each person acting
on its or their behalf has complied with the offering restrictions requirement
of Regulation S.

 

 
(z)
No Registration. Assuming the accuracy of the Purchaser’s representations and
warranties set forth in Section 6 hereof, no registration under the Act of the
Securities is required for the offer, sale and delivery of the Securities in the
manner contemplated herein or to qualify any Indenture under the Trust Indenture
Act of 1939.

 

 
(aa)
Labor Matters. None of the Group Companies is bound by or subject to (and none
of its assets or properties is bound by or subject to) any written or oral,
express or implied, contract, commitment or arrangement with any labor union,
and no labor union has requested or, to the knowledge of the Parent, has sought
to represent any of the employees, representatives or agents of the Group
Companies. There is no strike or other labor dispute involving any of the Group
Companies pending or threatened, which could have a Material Adverse Effect.
There is no employment related charge, complaint, grievance, investigation,
unfair labor practice claim or inquiry of any kind, pending or threatened
against any of the Group Companies that could, individually or in the aggregate,
have a Material Adverse Effect.

 

 
(bb)
Brokers and Finders. The Parent has not engaged any broker, finder, commission
agent or other similar person in connection with the transactions contemplated
under the Documents, and the Parent is not under any obligation to pay any
broker’s fee or commission in connection with such transactions.

 

 
(cc)
Environmental Matters. Each of the Group Companies (i) is in compliance with any
and all applicable foreign, federal, state, PRC national, provincial, and local
laws and regulations relating to the protection of the environment or hazardous
or toxic substances or wastes, pollutants or contaminants (“Environmental
Laws”), (ii) has received and is in compliance with all permits, licenses or
other approvals required of it under applicable Environmental Laws to conduct
its business, (iii) has not received actual notice of any actual or potential
liability for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, (iv) has no
knowledge of any facts which would give rise to any claim, public or private, of
violation of Environmental Laws emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as would not
result in a Material Adverse Effect; and (v) has stored no hazardous materials
on real properties now or formerly owned, leased or operated by any of them and
has not disposed of any hazardous materials in a manner contrary to any
Environmental Laws; except where such non-compliance with Environmental Laws,
failure to receive required permits, licenses or other approvals, or liability
would not, individually or in the aggregate, have a Material Adverse Effect.

 

 
(dd)
Encumbrances. As of the Closing Date, there will be no encumbrances, foreign
exchange restrictions or contractual restrictions on the ability of any of the
Group Companies (x) to pay dividends or make other distributions on such
parties’ capital stock or to make loans or advances or pay any indebtedness to,
or investments in, any of the Group Companies or (y) to transfer any of its
property or assets to any of the Group Companies, except for such restrictions
set forth in the Documents or limitations imposed by corporate law statutes.

 
 
16

--------------------------------------------------------------------------------

 
 

 
(ee)
Winding up; Dissolution. None of the Group Companies has taken any action nor,
to the Parent’s knowledge after due inquiry, have any steps been taken by any
third party or legal, legislative or administrative proceedings been started or,
to the Parent’s knowledge after due inquiry, threatened to (i) wind up,
dissolve, make dormant, or eliminate any of the Group Companies or (ii) to
withdraw, revoke or cancel any material approvals to conduct the business of any
of the Group Companies, if applicable.

 

 
(ff)
Sovereign Immunity. Under the laws of their respective jurisdiction of
incorporation and the PRC, none of the Group Companies nor any of their
properties, assets or revenues are entitled to any right of immunity on the
grounds of sovereignty from any legal action, suit or proceeding, from set-off
or counterclaim, from the jurisdiction of any court, from service of process,
from attachment prior to or in aid of execution of judgment, or from other legal
process or proceeding for the giving of any relief or for the enforcement of any
judgment.

 

 
(gg)
Purchaser Liability. No holders of any of the Notes or Warrants or Warrant
Shares will be subject to liability in respect of any liability of the Parent or
the Company by virtue only of the holding of any such Securities.

 

 
(hh)
Certificate. Each certificate signed by any officer of any of the Group
Companies and delivered to the Purchaser shall be deemed a representation and
warranty by such company (and not individually by such officer) to the Purchaser
with respect to the matters covered thereby.

 

 
(ii)
Foreign Corrupt Practices Act. None of the Group Companies, nor to the knowledge
of the Parent, any agent or other person acting on behalf of any of the Group
Companies, directly or indirectly, (i) has used any funds or will use such funds
or any proceeds from the sale of the Securities for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Group Companies (or made by any person acting on its
behalf of which the Parent is aware) which is in violation of law, or (iv)
violated or taken any action which violates or would result in a violation of
any provision of the Foreign Corrupt Practices Act of 1977, as amended and the
rules and regulations thereunder (the “FCPA”).

 

 
(jj)
Related Party Transactions. No material transactions or relationships, direct or
indirect, exists between or among any of the Group Companies or its Subsidiaries
or any Affiliate of the Group Companies or its subsidiaries, on the one hand,
and any former or current director, officer, stockholder, customer or supplier
of any of them (including his or her spouse, child, sibling, any company or
undertaking in which he or she holds any equity interest, or any person related
by marriage or consanguinity), on the other hand.

 

 
(kk)
Investment Company. None of the Group Companies is, and as a result of the offer
and sale of the Securities contemplated herein will not be, required to register
as an “investment company” under, and as such term is defined in, the Investment
Company Act of 1940, as amended, in connection with or as a result of the offer
and sale of the Securities.

 
 
17

--------------------------------------------------------------------------------

 
 

 
(ll)
PFIC. None of the Group Companies is or intends to become a “passive foreign
investment company” (a “PFIC”) within the meaning of Section 1297 of the U.S.
Internal Revenue Code.

 

 
(mm)
OFAC. Neither the Parent nor, to the knowledge of the Parent, any director,
officer, agent, employee, Affiliate or Person acting on behalf of the Parent is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the offering, or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other Person or entity, for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC. None
of the Group Companies does any business with governments, entities or persons
subject to any U.S. sanctions administered by the OFAC or any enabling
legislation or executive order relating thereto, or, to the best of the
knowledge of the Parent, any person or entity in those countries or with those
persons, or perform contracts in support of projects in or for the benefit of
those countries or those persons.

 

 
(nn)
Money Laundering Laws. The operations of each of the Group Companies are and
have been conducted at all times in compliance with the money laundering
statutes of applicable jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any applicable governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving any of the
Group Companies with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Parent, threatened.

 

 
(oo)
Margin Rules. Neither the issuance, sale and delivery of the Securities nor the
application of the proceeds thereof by the Company will violate Regulation T, U
or X of the Board of Governors of the U.S. Federal Reserve System or any other
regulation of such Board of Governors.

 

 
(pp)
Other Representations and Warranties Relating to the PRC Group Companies.

 

 
(A)
The constitutional documents and certificates and related material contracts of
each of the WFOE and any other Group Companies (excluding the Parent, the
Company and the Subsidiary Guarantors) (collectively, the WFOE and such other
Group Companies established under the laws of the PRC are referred to herein as
the “PRC Group Companies”) are valid and have been duly approved or registered
(as applicable) by competent PRC Governmental Authorities.

 

 
(B)
All material consents, approvals, authorizations or licenses requisite under PRC
law for the due and proper establishment and operation of each of the PRC Group
Companies have been duly obtained from the relevant PRC Governmental Authorities
and are in full force and effect.

 

 
(C)
All filings and registrations with the PRC Governmental Authorities required in
respect of each of the PRC Group Companies and its operations including, without
limitation, the registrations with the Ministry of Commerce, the State
Administration of Industry and Commerce, the State Administration for Foreign
Exchange, tax bureau and customs authorities have been duly completed in
accordance with the relevant PRC rules and regulations.

 
 
18

--------------------------------------------------------------------------------

 
 

 
(D)
Each of the PRC Group Companies has complied with all relevant PRC laws and
regulations regarding the contribution and payment of its registered share
capital, the payment schedule of which has been approved by the relevant PRC
Government Authorities. There are no outstanding rights of, or commitments made
by the Parent or any Subsidiary to sell any equity interest in any of the PRC
Group Companies, or by any of the other PRC Group Companies’ shareholders to
sell any equity interest in such other PRC Group Companies.

 

 
(E)
The PRC Group Companies are not in receipt of any letter or notice from any
relevant PRC Governmental Authority notifying it of revocation of any licenses
or qualifications issued to it or any subsidy granted to it by any PRC
Governmental Authority for non-compliance with the terms thereof or with
applicable PRC laws, or the need for compliance or remedial actions in respect
of the activities carried out by the PRC Group Companies.

 

 
(F)
Each of the PRC Group Companies has conducted its business activities within the
permitted scope of business or has otherwise operated its business in compliance
with all relevant legal requirements and with all requisite licenses and
approvals granted by competent PRC Governmental Authorities.

 

 
(G)
As to licenses, approvals and government grants and concessions requisite or
useful for the conduct of any part of the PRC Group Companies’ business which
are subject to periodic renewal, the Parent has no knowledge of any grounds on
which such requisite renewals will not be granted by the relevant PRC
Governmental Authorities.

 

 
(H)
With regard to employment and staff or labor, each of the PRC Group Companies
has complied with all applicable PRC laws and regulations in all material
respects, including without limitation, laws and regulations pertaining to
welfare funds, social benefits, medical benefits, insurance, retirement
benefits, pensions or the like.

 

 
(qq)
Full Disclosure. All disclosure furnished by or on behalf of the Parent to the
Purchaser regarding any of the Group Companies, their respective businesses and
the transactions contemplated under the Documents, with respect to the
representations and warranties made herein, are true and correct and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The Parent
acknowledges and agrees that the Purchaser does not make any representations or
warranties with respect to the transactions contemplated hereby, other than
those specifically set forth in Section 6 hereof.

 
 
19

--------------------------------------------------------------------------------

 
 
5. Covenants of the Group Companies. Each of the Group Companies, jointly and
severally, hereby agrees:
 

 
(a)
To (i) advise the Purchaser promptly after obtaining knowledge (and, if
requested by the Purchaser, confirm such advice in writing) of the issuance by
any applicable securities commission of any stop order suspending the
qualification or exemption from qualification of the Securities for offer or
sale in any jurisdiction, or the initiation of any proceeding for such purpose
by any applicable state securities commission or other regulatory authority,
(ii) use its best efforts to prevent the issuance of any stop order or order
suspending the qualification or exemption from qualification of the Securities
under any applicable state securities or Blue Sky laws, and (iii) if at any time
any applicable state securities commission or other regulatory authority shall
issue an order suspending the qualification or exemption from qualification of
the Securities under any such laws, use its reasonable best efforts to obtain
the withdrawal or lifting of such order at the earliest possible time.

 

 
(b)
Whether or not any of the transactions contemplated under the Documents are
consummated or this Agreement is terminated, to pay (i) all costs, expenses,
fees and taxes incident to and in connection with: (A) the printing, processing
and distribution (including, without limitation, word processing and duplication
costs) and delivery of, each of the Documents, and (B) the preparation, issuance
and delivery of the Securities, (ii) all fees and expenses of counsel,
accountants and any other experts or advisors retained by the Group Companies,
(iii) all expenses in connection with qualifying the Securities for settlement
in the Clearing Facilities, (iv) all fees and expenses (including reasonable
fees and expenses of counsel) of the Parent in connection with approval of the
Securities for “book-entry” transfer, (v) all fees and expenses (including any
filing, regulatory and registration fees) relating to the perfection of Liens,
and (vi) all fees and expenses (including fees and expenses of counsel) of the
Trustee, the Warrant Agent and the Collateral Agent. In addition, upon the First
Closing Date, the Company will pay to the Purchaser an arrangement fee of
$2,000,000 (the “Arrangement Fee”) in connection with the sale and issuance of
the Securities which will be deducted from the aggregate purchase price for
Notes and Warrants payable by the Purchaser at such First Closing Date. No such
Arrangement Fee shall be payable in connection with the Second Closing Date.

 

 
(c)
To do and perform all things and comply with all covenants and agreements
required to be done and performed or complied with under the Documents prior to
and after the Closing Date.

 

 
(d)
Prior to making any public disclosure or filings as may be required by
applicable law with respect to this Agreement and the transactions contemplated
hereby, to provide the Purchaser and its counsel with the reasonable opportunity
to review and comment on such public disclosure documents and consider in good
faith any comments received from the Purchaser or its counsel.

 

 
(e)
Use reasonable efforts to maintain the trading of the Common Stock in the
Trading Market.

 

 
(f)
Subject to the requirements of applicable laws and regulations and for so long
as the Purchaser owns any of the Securities, the Parent will furnish to the
Purchaser copies of all reports and other communications (financial or
otherwise) furnished by the Parent (A) to the Trustee under the Indenture or (B)
to the Warrant Agent under the Warrant Agreement, and as soon as reasonably
available, copies of any reports or financial statements furnished to or filed
by the Parent with the Commission or any national securities exchange on which
any class of securities of the Parent may be listed; provided, however, that any
such report or financial statements filed on the Commission’s EDGAR database
need not be separately furnished.

 
 
20

--------------------------------------------------------------------------------

 
 

 
(g)
During the two-year period after the Closing Date (or such shorter period as may
be provided for in Rule 144(k) under the Act, as the same may be in effect from
time to time), not to, and not to permit any current or future Subsidiaries of
the Parent or any other affiliates (as defined in Rule 144(a) under the Act)
controlled by the Parent to, resell any of the Securities which constitute
“restricted securities” under Rule 144 that have been reacquired by the Parent,
any current or future Subsidiaries of the Parent or any other affiliates (as
defined in Rule 144(a) under the Act) controlled by the Parent, except pursuant
to an effective registration statement under the Act.

 

 
(h)
To pay all stamp, documentary and transfer taxes and other duties, if any, which
may be imposed by any Governmental Authorities or any political subdivision
thereof or taxing authority thereof or therein with respect to the issuance of
the Securities or the sale thereof to the Purchaser.

 

 
(i)
The Parent will use its reasonable best efforts not to become, and cause its
Subsidiaries not to become, a PFIC. If the Parent determines that it or any of
its Subsidiaries has become a PFIC, the Parent will promptly notify the
Purchaser and provide all information requested by the Purchaser that is
necessary for the Purchaser to make a qualified electing fund (QEF) election
under Section 1295 of the Internal Revenue Code.

 

 
(j)
No Group Company shall, directly or indirectly, use the proceeds of the sale of
the Notes, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture or other Person for the purposes of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC.

 

 
(k)
Each of the Group Companies shall conduct its operations at all times in
compliance with the Money Laundering Laws of applicable jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued administered or enforced by any applicable Governmental
Authorities.

 

 
(l)
The Parent and the Company agree that they will not register any transfer of the
Securities that is not (i) made in accordance with the provisions of Regulation
S under the Act, (ii) made pursuant to registration under the Act, or (iii) made
pursuant to an available exemption under the Act.

 

 
(m)
The Company shall, as soon as reasonably practicable, use its reasonable best
efforts to (i) obtain approvals from, and complete filing procedures with,
relevant Governmental Authorities in order to create valid and enforceable
security interests over all of the equity interests of each WFOE pursuant to the
Onshore Equity Pledge Agreements, and (ii) procure Mr. Yang Tian Sheng (or
another Person who is reasonably acceptable to Purchaser) as sponsor to act on
behalf of the Company in making the foregoing filings and completing such
procedures which sponsor shall act at the instruction of the Collateral Agent.
If the PRC Governmental Authorities require any amendments, modifications or
changes to the Onshore Equity Pledge Agreements as a condition to their approval
of such agreements, then the Company shall use its best efforts to effect such
amendments, modifications or changes to such agreements, as the case may be, to
obtain such approvals from the relevant Governmental Authorities.

 
 
21

--------------------------------------------------------------------------------

 
 

 
(n)
The Parent shall use its best efforts to assist the Purchaser to timely file the
UCC Financing Statement under Article 9 of the UCC of Nevada with the Secretary
of the State of the State of Nevada with respect to the Parent’s charge over
shares in the Company, which initial filing shall be completed no later than one
month from the date of the Closing.

 

 
(o)
To the extent that any Controlling Shareholder or Group Company is subject to or
under the jurisdiction of Circular 75 issued by the PRC State Administration of
Foreign Exchange on October 21, 2005, including any amendment, implementing
rules, or official interpretation thereof or any replacement, successor or
alternative legislation having the same subject matter thereof (collectively
“Circular 75”), each Group Company and each Controlling Shareholder hereby
covenants to the Purchasers and the Company that it shall fully comply, and
shall procure that each such Controlling Shareholder and/or Group Company to
comply, in all respects with Circular 75 and any related requirement of law,
including without limitation, the completion of any applicable foreign exchange
registration, settlement or remittance requirement therein by March 31, 2008.

 

 
(p)
The Company shall, contemporaneously with the First Closing and pursuant to
section 162 of the BVIBC Act, make an entry in its Register of Charges
maintained at its registered office (or at the office of its registered agent)
in respect of the charge over WFOEs’ shares that it grants in favor of the
Noteholders, and shall as soon as practicable after Closing, pursuant to section
163 of the BVIBC Act, make an application with the Registrar of Corporate
Affairs of the BVI to register details of the charge in the Register of
Registered Charges, in order to comply the legal requirements in the BVI for
establishing priority of collateral security interests.

 

 
(q)
The Company will use the proceeds from the offer and sale of the Securities in
the First Closing (the “Proceeds”) solely for (i) set-up and general working
capital expenditures for direct television marketing operations (but subject to
the prior written consent of the Purchaser for expenditures exceeding $15,000,
which consent shall not be unreasonably
22
withheld), (ii) repayment of the Secured Notes on the First Closing Date and
(iii) fees and expenses (including the Arrangement Fee) payable with respect to
the issuance of the Securities (collectively, the “Permitted Use of Proceeds”).

 

 
(r)
The proceeds from the offer and sale of the Securities will, prior to
contribution to the WFOE, be retained in the Deposit Account until such proceeds
are to be used for the Permitted Use of Proceeds.

 

 
(s)
The Parent (i) shall at all times keep reserved for issuance and delivery such
number of Warrant Shares issuable upon exercise of any Warrant and (ii) shall,
from time to time, take all necessary steps to amend its certificate or articles
of incorporation to provide a sufficient reserve of Warrant Shares for issuance
upon exercise of the Warrants.

 

 
(t)
In connection with the exercise of the Warrants, neither the Parent nor any
Person acting on its behalf will take any action which would result in the
Warrant Shares being issued by the Parent other than to the then existing
holders of the Warrants exclusively, in each case where no commission or other
remuneration is paid or given directly or indirectly for soliciting the exchange
in compliance with Section 3(a)(9) of the Act.

 
 
22

--------------------------------------------------------------------------------

 
 

 
(u)
Each of the Group Companies undertakes that (i) it will comply with the FCPA,
including, without limitation, not making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of value to any
“foreign official” (as the term is defined in the FCPA) or any foreign political
party or official thereof or any candidate for foreign political office, in
contravention of the FCPA, (ii) it will conduct its business in compliance with
the FCPA, and (iii) it will institute and maintain policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance therewith.

 

 
(v)
The Parent covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Parent after the date hereof pursuant to the Exchange Act. As long as the
Warrant Shares are “restricted securities” as defined in Rule 144(a)(3), if the
Parent is not required to file reports pursuant to the Exchange Act, it will
prepare and make publicly available in accordance with Rule 144(c) (and, if the
Purchaser owns any Warrant Shares, furnish to the Purchaser) such information as
is required to sell such Warrant Shares under Rule 144. The Parent further
covenants that it will take such further action as any holder of the Warrant
Shares may reasonably request, to the extent required from time to time to
enable such person to sell such Warrant Shares, as applicable, without
registration under the Act within the requirements of the exemption provided by
Rule 144.

 

 
(w)
The Parent shall, by 8:30 a.m. New York City time on the fourth business day
following the date hereof, issue a Current Report on Form 8-K, disclosing the
material terms of the transactions contemplated hereby, and shall attach the
Documents that are required by the Commission’s rules and regulations to be
filed thereto. The Parent and the Purchaser shall consult with each other in
issuing any other press releases with respect to the transactions contemplated
hereby, and neither the Parent nor the Purchaser shall issue any such press
release or otherwise make any such public statement (i) without the prior
consent of the Parent, with respect to any press release of the Purchaser, or
(ii) without the prior consent of the Purchaser, with respect to any press
release of the Parent, in either case of (i) and (ii), which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication. Notwithstanding the
foregoing, the Parent shall not publicly or otherwise disclose the name of the
Purchaser, or include the name of the Purchaser in any filing with the
Commission or any regulatory agency or any securities exchange or the Trading
Market, without the prior written consent of the Purchaser, except (x) as
required by federal securities law in connection with the filing of the
Documents (including signature pages thereto) with the Commission and (y) to the
extent such disclosure is required by law or Trading Market regulations, in
which case the Parent shall provide the Purchaser with reasonable prior notice
of such disclosure permitted hereunder.

 

 
(x)
As soon as reasonably practicable following the date hereof, but in any event no
later than March 31, 2008, the Company shall take all necessary actions to
consummate the transactions contemplated by that certain Binding Term Sheet,
dated February 8, 2007, by and between the Company and Beijing Hi-tech Wealth
Investment and Development Company Limited (the “Binding Term Sheet”), including
without, limitation:

 
 
23

--------------------------------------------------------------------------------

 
 

 
(A)
performing, or causing one of its subsidiaries to perform, the Company’s
obligations thereunder or pursuant to the subsequent definitive agreement, if
any, entered into by such parties with respect to the matters contemplated in
the Binding Term Sheet (to the extent applicable, the “Binding IP Transfer
Agreement”);

 

 
(B)
paying, or causing one of its subsidiaries to pay, the requisite purchase price
as set forth in the Binding Term Sheet or, to the extent applicable, the Binding
IP Transfer Agreement;

 

 
(C)
registering, or causing one of its subsidiaries to register, the transfer of the
applicable intellectual property rights purchased pursuant to the Binding Term
Sheet, or to the extent applicable, the Binding IP Transfer Agreement, with the
applicable governmental authorities, so as to ensure the proper ownership of
such intellectual property rights by the Company and/or one of its subsidiaries;

 
6. Purchaser’s Representations, Warranties and Agreements.
 
The Purchaser represents and warrants to the Parent and the Company that:
 

 
(a)
It is not a “U.S. Person” (as defined in Rule 902 of Regulation S under the Act)
and it understands that no action has been or will be taken in any jurisdiction
by the Parent or the Company that would permit a public offering of the
Securities in any country or jurisdiction where action for that purpose is
required. It is not acquiring the Securities for the account or benefit of any
U.S. persons except in accordance with exemption from registration requirements
of the Act below or in a transaction not subject thereto.

 

 
(b)
It is not acquiring the Securities with a view to any distribution thereof that
would violate the Act or the securities laws of any state of the United States
or any other applicable jurisdiction.

 

 
(c)
It (A) agrees that it will not offer, sell or otherwise transfer any of the
Securities nor, unless in compliance with the Act, engage in hedging
transactions involving such securities, on or prior to (x) the date which is 40
days (in the case of the Notes) or one year (in the case of the Warrants and the
Warrant Shares) after the later of the date of the commencement of the offering
and the date of original issuance (or of any predecessor of any Security
proposed to be transferred by the Purchaser) and (y) such later date, if any, as
may be required by applicable law, except (a) to the Parent or the Company, (b)
pursuant to a registration statement that has been declared effective under the
Act, (c) for so long as any Security is eligible for resale pursuant to Rule
144A under the Act, to a person it reasonably believes is a “qualified
institutional buyer” as defined in Rule 144A that purchases for its own account
or for the account of another qualified institutional buyer to whom notice is
given that the transfer is being made in reliance on Rule 144A, (d) pursuant to
offers and sales to Persons who are not “U.S. Persons” (within the meaning of
Regulation S) that occur outside the United States within the meaning of
Regulation S or (e) pursuant to any other available exemption from the
registration requirements of the Act, and (B) agrees that it will give to each
person to whom such Security is transferred a notice substantially to the effect
of this paragraph.

 
 
24

--------------------------------------------------------------------------------

 
 

 
(d)
The Purchaser acknowledges that the Securities are “restricted securities” as
defined in Rule 144 under the Act and subject to resale restrictions during the
period set forth in Rule 144.

 

 
(e)
No form of “directed selling efforts” (as defined in Rule 902 of Regulation S
under the Act), general solicitation or general advertising in violation of the
Act has been or will be used nor will any offers by means of any directed
selling efforts in the United States be made by the Purchaser or any of its
representatives in connection with the offer and sale of any of the Notes.

 

 
(f)
The Securities to be acquired by the Purchaser will be acquired for investment
for the Purchaser’s own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, and the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same. The Purchaser does not presently have any contract,
undertaking, agreement or arrangement with any Person, directly or indirectly,
to sell, transfer, distribute or grant participations to such Person or to any
third Person, with respect to any of the Securities.

 

 
(g)
The execution, delivery and performance by it of this Agreement and the
consummation by it of the transactions contemplated by the Documents, including,
without limitation, the purchase of the Securities: (a) is within its power and
authority and has been duly authorized by all necessary action; (b) does not
contravene the terms of its Charter Documents or any amendment thereof; and (c)
shall not violate, constitute a breach of or a default (with the passage of time
or otherwise) under, or require the consent of any person or a Governmental
Authority (other than consents already obtained which are in full force and
effect) under or pursuant to (i) any bond, debenture, note or other evidence of
indebtedness, indenture, mortgage, deed of trust, lease or any other agreement
or instrument to which the Purchaser is a party or by which the Purchaser or its
property is bound, or (ii) any statute, rule, regulation, law or ordinance, or
any judgment, decree or order applicable to the Purchaser or any of its
properties, other than in each of clause (i) and (ii) such violations, breaches
or defaults that would not, individually or in aggregate, have a material
adverse effect on the ability of the Purchaser to perform its obligations
hereunder.

 

 
(h)
This Agreement and the other Documents to which it is a party have been duly
executed and delivered by it and assuming that it is binding on and enforceable
against the Company, this Agreement constitutes the Purchaser’s legal, valid and
binding obligation enforceable against the Purchaser in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

 

 
(i)
The Purchaser has not engaged any broker, finder, commission agent or other
similar person in connection with the transactions contemplated under the
Documents, and the Purchaser is not under any obligation to pay any broker’s fee
or commission in connection with such transactions.

 
 
25

--------------------------------------------------------------------------------

 
 
7. Conditions to Purchase Securities at Closing. (i) The Purchaser’s obligation
to purchase the Securities under this Agreement is subject to the satisfaction
or waiver of each of the following conditions:
 

 
(a)
All the representations and warranties of each of the Group Companies contained
in this Agreement and in each of the Documents shall have been true and correct
(disregarding all qualification and exceptions contained therein relating to
materiality or Material Adverse Effect) in all material respects as of the date
hereof and shall be true and correct in all material respects at the respective
Closing Date. On or prior to the respective Closing Date, the Group Companies
and each other party to the Documents (other than the Purchaser) shall have
performed or complied with all of the agreements and satisfied all conditions on
their respective parts to be performed, complied with or satisfied pursuant to
the Documents to the satisfaction of the Purchaser.

 

 
(b)
No injunction, restraining order or order of any nature by a Governmental
Authority shall have been issued as of the respective Closing Date that could
prevent or materially interfere with the consummation of the transactions
contemplated under the Documents; and no stop order suspending the qualification
or exemption from qualification of any of the Securities in any jurisdiction
shall have been issued and no Proceeding for that purpose shall have been
commenced or, to the knowledge of the Parent after due inquiry, be pending or
threatened as of the respective Closing Date.

 

 
(c)
No action shall have been taken and no Applicable Law shall have been enacted,
adopted or issued that could, as of the respective Closing Date, reasonably be
expected to prevent the consummation of the transactions contemplated under the
Documents. No Proceeding shall be pending or, to the knowledge of the Parent
after due inquiry, threatened other than Proceedings that if adversely
determined could not, individually or in the aggregate, adversely affect the
issuance or marketability of the Securities, or could not, individually or in
the aggregate, have a Material Adverse Effect.

 

 
(d)
The Parent and the Company shall have obtained any and all approvals, consents
and waivers necessary for consummation of the transactions contemplated by this
Agreement, including, but not limited to, all Permits, authorizations, approvals
or consents of any Governmental Authority.

 

 
(e)
The Purchaser shall have received on the respective Closing Date:

 

 
(A)
certificates dated the respective Closing Date, signed by (1) the Chief
Executive Officer and (2) the principal financial or accounting officer(s) of
each of the Group Companies, on behalf of each of such Group Companies,
respectively, to the effect that (a) the representations and warranties set
forth in Section 4 hereof are true and correct with the same force and effect as
though expressly made at and as of such Closing Date, (b) such Group Company has
complied with all Documents in all material respects and satisfied all
conditions set forth in such Documents on its part to be performed or satisfied
hereunder (to the extent it is a party to such Documents) at or prior to such
Closing Date unless otherwise waived pursuant to the terms hereof, (c) at such
Closing Date, since the date hereof or since the date of the most recent
financial statements in the SEC Reports (exclusive of any amendment or
supplement thereto after the date thereof), no event or events have occurred, no
information has become known nor does any condition exist that could,
individually or in the aggregate, have a Material Adverse Effect, (d) since the
date of the most recent financial statements in the SEC Reports (exclusive of
any amendment or supplement thereto after the date thereof), none of the Group
Companies has incurred any liabilities or obligations, direct or contingent, not
in the ordinary course of business, that are material to the Group Companies,
taken as a whole, or entered into any transactions not in the ordinary course of
business that are material to the business, condition (financial or otherwise),
results of operations, prospects or regulatory status of the Group Companies,
taken as a whole, and there has not been any change in the capital stock or
long-term indebtedness of any of the Group Companies that is material to the
business, condition (financial or otherwise) or results of operations, prospects
or regulatory status of the Group Companies, taken as a whole, and (e) the sale
of any of the Securities has not been enjoined (temporarily or permanently);

 
 
26

--------------------------------------------------------------------------------

 
 

 
(B)
certificates dated the Closing Date, executed by the Secretary or authorized
officer of each of the Group Companies, certifying such matters as the Purchaser
may reasonably request;

 

 
(C)
certificates dated the Closing Date, executed by officers of the Parent and the
Company certifying such matters as the Purchaser may reasonably request;

 

 
(D)
the opinion of Loeb & Loeb LLP, special U.S. counsel to the Parent and the
Company, dated the respective Closing Date, in the form and substance reasonably
acceptable to the Purchaser;

 

 
(E)
the opinion of Lewis & Roca LLP, Nevada counsel to the Parent, dated the
respective Closing Date, in the form and substance reasonably acceptable to the
Purchaser;

 

 
(F)
the opinion of Appleby Hunter Bailhache, as to matters of BVI law, dated the
respective Closing Date, in the form and substance reasonably acceptable to the
Purchaser; and

 

 
(G)
the opinion of King & Wood, as to matters of PRC law, dated the respective
Closing Date, in the form and substance reasonably acceptable to the Purchaser.

 

 
(f)
On the First Closing Date, each of the Documents and the Pay-off Statement shall
have been executed and delivered by all parties thereto to the satisfaction of
the Purchaser, and the Purchaser shall have received a fully executed original
(or clearly legible facsimile copy) of each Document.

 

 
(g)
The Purchaser shall have received copies of all opinions, certificates, letters
and other documents delivered under or in connection with the transactions
contemplated in the Documents that are required to be delivered at or prior to
the Closing Date.

 
 
27

--------------------------------------------------------------------------------

 
 

 
(h)
None of the other parties to any of the Documents shall be in breach or default
under their respective obligations thereunder.

 

 
(i)
The Collateral Agent shall have received on the First Closing Date:

 

 
(A)
evidence satisfactory to the Purchaser that any prior Liens in respect of the
shares of the Company have been fully discharged, including the share pledge in
favor of the Secured Note Holders;

 

 
(B)
the certificate representing the Charged Shares (as defined in the Share
Charges), accompanied by undated stock powers duly executed in blank by the
Chargors pursuant to the respective Share Charges;

 

 
(C)
any appropriately completed copies, which have been duly authorized for filing
by the appropriate Person, of UCC Financing Statement naming the Parent as a
debtor and the Collateral Agent as the secured party, or other similar
instruments or documents to be filed under the UCC of all jurisdictions as may
be necessary or desirable to perfect the security interests of the Collateral
Agent pursuant to the Indenture;

 

 
(D)
any certified copies of UCC Requests for Information or Copies (Form UCC-11), or
a similar search report certified by a party acceptable to the Collateral Agent,
dated a date reasonably near to the First Closing Date, listing all effective
financing statements which name the Parent (under its present name and any
previous names) as the debtor, together with copies of such financing statements
(none of which shall cover any collateral described in the Indenture);

 

 
(E)
a copy of the Register of Charges of each chargor under the Share Charge, dated
a date reasonably near to the First Closing Date, listing all effective charges
and mortgages which name the Company as the debtor, together with copies of such
charges and mortgages (none of which shall cover any collateral described in the
Indenture);

 

 
(F)
copies of Register of Members of each of the pledged company under the Share
Charge, dated a date reasonably near to the First Closing Date, listing all
effective charges and mortgage as contemplated by the Security Documents;

 

 
(G)
such other approvals, opinions, or documents as the Collateral Agent may
reasonably request in form and substance reasonably satisfactory to the
Collateral Agent;

 

 
(H)
the Collateral Agent and its counsel shall be satisfied that no Lien exists on
any of the collateral described above other than the Lien created in favor of
the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
Indenture and the Share Charges or that is being released in favor of such
Secured Parties on such Closing Date;

 

 
(I)
the Pay-off Statement.

 
 
28

--------------------------------------------------------------------------------

 
 

 
(j)
All UCC Financing Statements or other similar financing statements or filings
required pursuant to Section 7(i) (collectively, the “Filing Statements”) shall
have been delivered to CT Corporation System or another similar filing service
company acceptable to the Collateral Agent (the “Filing Agent”). The Filing
Agent shall have acknowledged in a writing reasonably satisfactory to the
Collateral Agent and its counsel (i) the Filing Agent’s receipt of all Filing
Statements, (ii) that the Filing Statements have either been submitted for
filing in the appropriate filing offices or will be submitted for filing in the
appropriate offices within ten days following the First Closing Date and (iii)
that the Filing Agent will notify the Collateral Agent and its counsel of the
results of such submissions within 10 days following the First Closing Date.

 

 
(k)
The respective Boards of Directors and, to the extent legally required, the
respective shareholders of the Group Companies shall have approved and
authorized by all necessary corporate action (i) the execution and delivery of
the Documents, (ii) all actions to be performed or satisfied under the Documents
(including, without limitation, the reserve for issuance of the Warrant Shares
issuable upon exercise of the Warrants), (iii) the consummation of the
transactions contemplated by the Documents, (iv) the pricing terms of the
Securities and (v) all other actions necessary in connection with the
transactions contemplated by the Documents and the offering of the Securities
and shall have provided the Purchaser with a copy of such authorizations.

 

 
(l)
The Purchaser shall have completed and be satisfied with the results of all
business, legal and financial due diligence in its sole discretion and absolute
satisfaction, and any items requiring correction identified by the Purchaser
shall have been corrected to the Purchaser’s satisfaction.

 

 
(m)
Conditions to Purchase of Option Notes. In the event that the Company exercises
its option to require the Purchaser to purchase the Option Notes after the First
Closing Date, the Purchaser shall receive, dated as of the Second Closing Date,
the items referred to in Section 7(e), dated as of the Second Closing Date, and
true and correct as of such date.

 
8. Indemnification.
 

 
(a)
Each of the Parent and the Company, jointly and severally, agrees to indemnify
and hold harmless the Purchaser, each of its affiliates (including any person
who controls the Purchaser within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act) and their respective officers, directors,
partners, shareholders, counsel, employees and agents (the Purchaser and each
such other person being referred to as an “Indemnified Person”), to the fullest
extent lawful, from and against any losses, claims, damages, liabilities and
reasonable expenses (or actions in respect thereof), as incurred, related to or
arising out of or in connection with:

 

 
(A)
actions taken or omitted to be taken by any of the Group Companies or their
respective affiliates, officers, directors, employees or agents in breach or
violation of their respective representations, warranties, covenants and
agreements set forth in this Agreement or any of the other Documents; and

 

 
(B)
any breach by any of the Group Companies of their respective representations,
warranties, covenants and agreements set forth in this Agreement or in any of
the other Documents; and, subject to the provisions hereof, will reimburse the
Indemnified Persons for all reasonable expenses (including, without limitation,
reasonable fees and expenses of counsel) as they are incurred in connection with
investigating, preparing, defending or settling any such action or claim,
whether or not in connection with litigation in which any Indemnified Person is
a named party. If any of the Indemnified Persons’ personnel appears as
witnesses, are deposed or are otherwise involved in the defense of any action
against an Indemnified Person, any of the Group Companies, or their respective
officers or directors, each of the Parent and the Company will reimburse the
Purchaser for all reasonable expenses incurred by the Purchaser by reason of any
of the Indemnified Persons being involved in any such action; provided, however,
Parent and the Company shall not be liable for indemnification hereunder with
regard to any grossly negligent act or omission or willful misconduct by the
Purchaser or any other Indemnified Person which results in the unavailability to
the Parent (or any of its affiliates) or to the offering of the Securities of
the exemption from the registration requirements of the Act provided by
Regulation S thereunder. This indemnity will be in addition to any liability
that any of the Group Companies may otherwise have to the Indemnified Persons.

 
 
29

--------------------------------------------------------------------------------

 
 
 

 
(b)
As promptly as reasonably practical after receipt by an Indemnified Person under
this Section 8 of notice of the commencement of any action for which such
Indemnified Person is entitled to indemnification under this Section 8, such
Indemnified Person will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 8, notify the indemnifying party of the
commencement thereof in writing; but the omission to so notify the indemnifying
party (i) will not relieve such indemnifying party from any liability under
paragraph (a) above unless and only to the extent it is materially prejudiced as
a result thereof and (ii) will not, in any event, relieve the indemnifying party
from any obligations to any Indemnified Person other than the indemnification
obligation provided in paragraph (a) above. In case any such action is brought
against any Indemnified Person, and it notifies the indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may determine, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such Indemnified Person (who shall not, except with the
written consent of such Indemnified Person, be counsel to the indemnifying
party) at the expense of the indemnifying party; provided, however, that if (i)
the use of counsel chosen by the indemnifying party to represent the Indemnified
Person would present such counsel with a conflict of interest, (ii) the actual
or potential defendants in, or are targets of, any such action include both the
Indemnified Person and the indemnifying party, and the Indemnified Person shall
have been advised by counsel that there may be one or more legal defenses
available to it and/or any other Indemnified Person that are different from or
additional to those available to the indemnifying party, or (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the Indemnified Person to represent the Indemnified Person within a reasonable
time after notice of the institution of such action, then, in each such case,
the indemnifying party shall not have the right to direct the defense of such
action on behalf of such Indemnified Person or Persons and such Indemnified
Person or Persons shall have the right to select separate counsel (including an
additional local counsel) to defend such action on behalf of such Indemnified
Person or Persons at the reasonable expense of the indemnifying party. After
notice from the indemnifying party to such Indemnified Person of its election so
to assume the defense thereof and approval by such Indemnified Person of counsel
appointed to defend such action, the indemnifying party will not be liable to
such Indemnified Person under this Section 8 for any legal or other expenses,
other than reasonable costs of investigation, subsequently incurred by such
Indemnified Person in connection with the defense thereof, unless (i) the
Indemnified Person shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that in connection with such action the indemnifying party shall not be liable
for the expenses of more than one separate counsel (in addition to local
counsel) in any one action or separate but substantially similar actions in the
same jurisdiction arising out of the same general allegations or circumstances,
representing the Indemnified Persons who are parties to such action or actions)
or (ii) the indemnifying party has authorized in writing the employment of
counsel for the Indemnified Person at the expense of the indemnifying party.
After such notice from the indemnifying party to such Indemnified Person, the
indemnifying party will not be liable for the costs and expenses of any
settlement of such action effected by such Indemnified Person without the prior
written consent of the indemnifying party (which consent shall not be
unreasonably withheld or delayed).

 
 
30

--------------------------------------------------------------------------------

 
 

 
(c)
No indemnifying party shall, without the prior written consent of any
Indemnified Person, effect any settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action, claim,
suit or proceeding in respect of which the Indemnified Person is or could have
been a party, or indemnity could have been sought hereunder by any Indemnified
Person (whether or not the Indemnified Person is an actual or potential party to
such action or claim), unless such settlement (A) includes an unconditional
express written release of any Indemnified Person in form and substance
reasonably satisfactory to such Indemnified Person, from all losses, claims,
damages or liabilities arising out of such action, claim, suit or proceeding and
(B) does not include any statement as to an admission of fault, culpability or
failure to act by or on behalf of such Indemnified Person. If a claim or action
is settled, or if there be a final judgment for the plaintiff with respect to
any such claim or action, each indemnifying party jointly and severally agrees,
subject to the exceptions and limitations set forth above, to indemnify and hold
harmless each Indemnified Person from and against any and all losses, claims,
damages or liabilities (and legal and other expenses as set forth above)
incurred by reason of such settlement or judgment.

 

 
(d)
The indemnity and expense reimbursement obligations set forth herein (i) shall
be in addition to any liability the Parent or the Company may have to any
Indemnified Person at common law or otherwise, (ii) shall remain operative and
in full force and effect regardless of any investigation made by or on behalf of
the Purchaser or any other Indemnified Person and (iii) shall be binding on any
successor or assignee of any of the Parent or the Company and their respective
successors or assignees.

 

 
(e)
If Parent or the Company enter into any agreement or arrangement with respect
to, or effects, any proposed sale, exchange, dividend or other distribution or
liquidation of all or a significant portion of its assets in one or a series of
transactions or any significant recapitalization or reclassification of its
outstanding securities, Parent or the Company shall provide for the assumption
of their obligations under this Agreement by another party reasonably
satisfactory to the Purchaser.

 
9. Termination.
 

 
(a)
The Purchaser may terminate this Agreement at any time prior to the Closing Date
by written notice to the Company if any of the following has occurred:

 

 
(A)
since the date hereof, any Material Adverse Effect or development involving or
reasonably expected to result in a prospective Material Adverse Effect that
could, in the Purchaser’s reasonable judgment, be expected to (i) make it
impracticable or inadvisable to proceed with the purchase of the Securities on
the terms and in the manner contemplated in this Agreement and the Indenture, or
(ii) materially impair the investment quality of any of the Securities;

 
 
31

--------------------------------------------------------------------------------

 
 

 
(B)
the failure of any of the Parent or the Company to satisfy any of the conditions
contained in Section 7(e) hereof on or prior to January 10, 2008;

 

 
(C)
any outbreak or escalation of hostilities or other national or international
calamity or crisis, including acts of terrorism, or material adverse change or
disruption in economic conditions in, or in the financial markets of, the United
States, the European Union, PRC or Hong Kong (it being understood that any such
change or disruption shall be relative to such conditions and markets as in
effect on the date hereof), if the effect of such outbreak, escalation,
calamity, crisis, act or material adverse change in the economic conditions in,
or in the financial markets of, the United States, the European Union or Hong
Kong could be expected to make it, in the Purchaser’s reasonable judgment,
impracticable to proceed with the consummation of the transactions on the terms
and in the manner contemplated in this Agreement or the Indenture;

 

 
(D)
trading in the Parent’s Common Stock shall have been suspended by the Trading
Market or the suspension or limitation of trading generally in securities on the
New York Stock Exchange, the American Stock Exchange, the London Stock Exchange,
the Hong Kong Stock Exchange, the NASDAQ Small Cap Market, the NASDAQ Capital
Market or the NASDAQ Global Market or any setting of limitations on prices for
securities on any such exchange or the NASDAQ Capital Market or the NASDAQ Small
Cap Market, the NASDAQ Global Market;

 

 
(E)
the enactment, publication, decree or other promulgation after the date hereof
of any Applicable Law that could be reasonably expected to have a Material
Adverse Effect;

 

 
(F)
the declaration of a banking moratorium by any federal or New York state
Governmental Authority; or the taking of any action by any Governmental
Authority after the date hereof in respect of its monetary or fiscal affairs
that could reasonably be expected to have a material adverse effect on the
financial markets in the United States, European Union, Hong Kong or elsewhere;
or

 

 
(G)
the Other Agreement has been terminated pursuant to the terms thereof.

 

 
(b)
The Parent and the Company may terminate this Agreement at any time prior to the
Closing Date by written notice to the Purchaser based upon the Purchaser’s
breach of its representations, warranties, covenants and obligations under this
Agreement.

 
10. Survival of Representations and Indemnities. The representations and
warranties, covenants, indemnities and contribution and expense reimbursement
provisions and other agreements of any of the Group Companies and the Purchaser
set forth in this Agreement shall remain operative and in full force and effect,
and will survive, regardless of (i) any investigation, or statement as to the
results thereof, made by or on behalf of the Purchaser or any of the Group
Companies, and (ii) acceptance of the Securities, and payment for them
hereunder.
 
 
32

--------------------------------------------------------------------------------

 
 
11. Substitution of Purchaser. The Purchaser shall have the right to substitute
any one of its Affiliates as the purchaser of the Securities, by written notice
to the Company, which notice shall be signed by the Purchaser and such
Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, wherever the word “Purchaser” is used in this Agreement (other
than in this Section 11), such word shall be deemed to refer to such Affiliate
in lieu of the original purchaser. In the event that such Affiliate is so
substituted as a purchaser hereunder and such Affiliate thereafter transfers to
the original purchaser all of the Securities then held by such Affiliate, upon
receipt by the Company of notice of such transfer, wherever the word “Purchaser”
is used in this Agreement (other than in this Section 11), such word shall no
longer be deemed to refer to such Affiliate, but shall refer to the original
purchaser, and the original purchaser shall have all the rights of an original
holder of the Securities under this Agreement.
 
12. Miscellaneous.
 

 
(a)
Notices given pursuant to any provision of this Agreement shall be addressed as
follows:

 
(A) if to the Parent and the Company and/or the other Group Companies, to:
 
China Mobile Media Technology Inc.
9th Floor, Block C, Intell-Center
No. 18 Zhongguancun East Road
Haidian District
Beijing, China 100083
Attention: Chief Financial Officer
Facsimile No.: 86 10 8260 1927
 
with a copy to:
 
Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154
Fax: +1 212 202 7829
Attn: Mitchell Nussbaum, Esq.
 
(B) if to the Purchaser, to the addresses as indicated in Schedule I:
 

 
(b)
Except with respect to the material terms and conditions of the transactions
contemplated by the Documents, the Parent covenants and agrees that neither it
nor any other person acting on its behalf will provide the Purchaser or its
agents or counsel with any information that the Parent believes constitutes
material non-public information, unless prior thereto the Purchaser shall have
executed a written agreement regarding the confidentiality and use of such
information. The Parent understands and confirms that the Purchaser shall be
relying on the foregoing representations in effecting transactions contemplated
hereunder.

 
 
33

--------------------------------------------------------------------------------

 
 

 
(c)
This Agreement has been and is made solely for the benefit of and shall be
binding upon each of the Group Companies and the Purchaser and, to the extent
provided in Section 8 hereof, the controlling persons and their respective
agents, employees, officers, directors, partners, counsel, and shareholders
expressly referred to in Section 8, and their respective heirs, executors,
administrators, successors and assigns, all as and to the extent provided in
this Agreement, and no other person shall acquire or have any right under or by
virtue of this Agreement.

 

 
(d)
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

 
(e)
All disputes arising out of or in connection with this Agreement shall be
finally settled under the Rules of Arbitration of the International Chamber of
Commerce by three arbitrators appointed as follows: one arbitrator shall be
appointed by the Purchaser, one arbitrator shall be appointed by the Company,
and the third arbitrator shall be appointed jointly by the two arbitrators
appointed by the parties. The place of arbitration shall be in Hong Kong. The
arbitration shall be conducted in English. The arbitration awards shall be final
and binding upon the parties.

 

 
(f)
No failure to exercise, and no course of dealing with respect to, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.

 

 
(g)
This Agreement may be signed in various counterparts which together shall
constitute one and the same instrument.

 

 
(h)
The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning of any provision of this Agreement.

 

 
(i)
If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, in each case, to the extent permitted by applicable
law, and the parties hereto shall use their best efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable, to the extent permitted by applicable law.

 

 
(j)
This Agreement may be amended, modified or supplemented, and waivers or consents
to departures from the provisions hereof may be given; provided that the same
are in writing and signed by all of the signatories hereto.

 
[signature page follows]
 
 
34

--------------------------------------------------------------------------------

 
 
EXECUTION COPY
 
Please confirm that the foregoing correctly sets forth the agreement among
Parent, the Company and the Purchaser.
 

 
Very truly yours,
       
CHINA MOBILE MEDIA TECHNOLOGY INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
Title:

         
MAGICAL INSIGHT INVESTMENTS LIMITED
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
Title:

 
[SIGNATURE PAGE TO PURCHASE AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 
Accepted and Agreed to:
 
ABAX LOTUS LTD.
                      By:    

--------------------------------------------------------------------------------

Name:
Title: Authorized Signatory
   

 
[SIGNATURE PAGE TO PURCHASE AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
Schedule of Purchasers
 
I. Closing of the Sale and Issuance of Notes and Warrants
 
First Closing Date: January 10, 2008

           
Name and Address
 
Principal Amount of Notes
 
Number of Warrants
 
Abax Lotus Ltd.
   
RMB150,000,000
   
12,000,000
 
c/o Abax Global Capital
             
(Hong Kong)
             
Suite 6708, 67/F Two
             
Limited International Finance Centre
             
8 Finance Street
             
Central, Hong Kong SAR
             
Fax: +852 36021702
             

 
Second Closing Date:

           
Name and Address
 
Principal Amount of Notes
 
Number of Warrants
 
Abax Lotus Ltd.
   
RMB20,000,000
   
None
 
c/o Abax Global Capital
             
(Hong Kong)
             
Suite 6708, 67/F Two
             
Limited International Finance Centre
             
8 Finance Street
             
Central, Hong Kong SAR
             
Fax: +852 36021702
             

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE II
 
To be provided

 
 
 

--------------------------------------------------------------------------------

 
 
List of Exhibits


Exhibit A.
Form of Indenture
   
Exhibit B.
Form of Warrant Agreement
   
Exhibit C.
Form of Share Charge
   
Exhibit C-1.
Form of Share Charge Over Shares in Hi-Tech Wealth Holding Ltd.
   
Exhibit C-2.
Form of Share Charge Over Shares in Star Cluster Incorporated
   
Exhibit D.
Form of Onshore Equity Pledge Agreement
   
Exhibit E.
Form of Investor Rights Agreement
   
Exhibit F.
Form of Information Rights and Inspection Agreement
   
Exhibit G.
Form of Non-Competition Agreement
   
Exhibit H.
Form of Registration Rights Agreement

 
 
 

--------------------------------------------------------------------------------

 